In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 14-290V
                                      Filed: July 17, 2015

* * * * * * * * * * * * * * * *                              UNPUBLISHED
JULIO PAZ and OLGA PAZ, on behalf of *
J.P., a minor child,                 *
                                     *                       Special Master Gowen
               Petitioners,          *
                                     *                       Joint Stipulation;
v.                                   *                       Attorneys’ Fees and Costs.
                                     *
SECRETARY OF HEALTH                  *
AND HUMAN SERVICES,                  *
                                     *
               Respondent.           *
                                     *
* * * * * * * * * * * * * * * *

Diana Stadelnikas Sedar, Maglio Christopher & Toale, Sarasota, FL, for petitioners.
Christine M. Becer, United States Department of Justice, Washington, DC, for respondent.

                    DECISION ON ATTORNEYS’ FEES AND COSTS1

       On April 11, 2014, Julio Paz and Olga Paz (“petitioners”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioners
alleged that as a result of receiving hepatitis A, tdap, meningococcal, and influenza vaccinations
on October 4, 2012, their minor child J.P. suffered a pulmonary hemorrhage, acute liver failure,
acute renal failure, encephalopathy, disseminated intravascular coagulation, hemophagocytic
lymphohistiocytosis (“HLH”), and resulting death. See Petition. On November 24, 2014,
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
petitioners filed a motion for a decision on the record. On June 23, 2015, the undersigned issued a
decision denying compensation for petitioners. See Decision, filed June 23, 2015.

        On July 16, 2015, the parties filed a stipulation concerning attorneys’ fees and costs.
Petitioners requests a total award of attorneys’ fees and costs in the amount of $20,875.18. Stip.
for Fees and Costs ¶ 3. Specifically, petitioners request attorneys’ fees and costs in the amount of
$15,114.03 for their counsel Diana Stadelnikas Sedar, and attorneys’ fees and costs in the amount
of $5,761.15 for their former counsel, Alan H. King. Id. Respondent does not object to these
amounts. Id. In accordance with General Order #9, petitioners represent that they did not incur any
reimbursable costs in pursuit of this claim. Id. at ¶ 4.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300
aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS the
request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioners and to petitioners’ attorney,
           Diana Stadelnikas Sedar, of Maglio Christopher & Toale, in the amount of
           $15,114.03;

       (2) in the form of a check jointly payable to petitioners and to petitioners’ former
           attorney, Alan H. King, in the amount of $5,761.15.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2